UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2390


GENERAL MOTORS LLC,

                Plaintiff - Appellee,

          v.

BILL KELLEY, INC., d/b/a Kelley Motors, Inc.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
Chief District Judge. (2:12-cv-00051-JPB)


Submitted:   May 30, 2013                      Decided:    June 13, 2013


Before TRAXLER,   Chief     Judge,   and   DUNCAN   and   DAVIS,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Edward Brown, Steven Andrew Stonestreet, PULLIN, FOWLER,
FLANAGAN, BROWN & POE, PLLC, Charleston, West Virginia, for
Appellant.   Jeffrey J. Jones, JONES DAY, Columbus, Ohio; Peter
G. Zurbuch, BUSCH, ZURBUCH & THOMPSON, PLLC, Elkins, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bill     Kelley,      Inc.    (“Kelley”)      appeals     the     district

court’s   order    granting      summary      judgment   in    favor    of    General

Motors    LLC    (“GM”),    in    GM’s        suit   seeking    to     enforce     its

settlement agreement between the parties.                      On appeal, Kelley

alleges that the settlement was in violation of West Virginia

statutory law.       See West Virginia Code Ann. § 17A-6A-1 et seq.

(LexisNexis 2009).          We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        General Motors LLC v. Bill Kelley, Inc.,

No. 2:12-cv-00051-JPB (N.D. W. Va. Oct. 31, 2012).                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the    materials     before    this      court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2